Case 19-34054-sgj11 Doc 1457 Filed 11/20/20                     Entered 11/20/20 21:10:41              Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          ) Case No. 19-34054 (SGJ)
                                                                  )
                                     Debtor.                      )
                                                                  )

                         SUPPLEMENTAL CERTIFICATE OF SERVICE

      I, Heather Fellows, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

       On November 16, 2020, at my direction and under my supervision, employees of KCC
caused the following documents to be served per postal forwarding address via First Class Mail
upon the service list attached hereto as Exhibit A:

      •      Notice of Continued Hearing on Disclosure Statement for the Second Amended Plan
             of Reorganization of Highland Capital Management, L.P. [Docket No. 1300]

      •      Second Amended Notice of Hearing [Docket No. 1309]


 Dated: November 20, 2020
                                                          /s/ Heather Fellows
                                                          Heather Fellows
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1457 Filed 11/20/20   Entered 11/20/20 21:10:41   Page 2 of 3



                               EXHIBIT A
                      Case 19-34054-sgj11 Doc 1457 Filed 11/20/20      Entered 11/20/20 21:10:41   Page 3 of 3
                                                             Exhibit A
                                                          Creditor Matrix
                                                     Served via First Class Mail
                                                 CreditorName             Address
                                              Dunn, Christopher    Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                           Page 1 of 1
